 

 
Exhibit 10.3
 

FIRST AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT
 

This First Amendment ("First Amendment"), effective as of April 3, 2017
("Effective Date"), is entered into by and between Yissum Research Development
Company of the Hebrew University of Jerusalem, an Israeli corporation with its
principal office at Hi-Tech Park, Edmond
J. Safra Campus, Givat-Ram, Jerusalem P.O. Box 39135, Jerusalem 91390 Israel
("YISSUM"), and Edesa Biotech Inc., an Ontario corporation with its principal
office at 100 Spy Court, Markham, Ontario, L3R 5H6 ("EDESA"). YISSUM and EDESA
may be referred to herein individually as a "Party" or collectively as the
"Parties". Reference to a Party shall be deemed to include that Party's
Affiliates.
 

RECITALS:
 

A.
The Parties executed a license agreement on June 29, 2016 (the "License
Agreement") pursuant to which Yissum granted EDESA an exclusive, worldwide
license to use the Licensed Technology for the Development and Commercialization
of the Product in the Field in the Territory; and
 

B.
Pursuant to the License Agreement, the Licensed Technology did not include the
Patents listed in Appendix B/3 annexed to the License Agreement (the "B/3
Patents") since at that time they were not fully assigned to YISSUM; but YISSUM
had agreed to include them in the Licensed Technology upon full assignment of
such patents to YISSUM.
 

C.
Pursuant to the License Agreement, EDESA agreed to pay fifty percent (50%) of
all costs associated with the Patent Management of the B/3 Patents until YISSUM
had received full assignment of such patents, at which point, EDESA would be
responsible for one hundred percent (100%) of all costs associated with the
Patent Management of the B/3 Patents.
 

D.
The Pa1iies wish to amend Appendix Band certain sections of the License
Agreement with respect to the B/3 Patents, as well as other patents.
 

In consideration of the foregoing premises and the mutual covenants herein
contained, the Parties hereby agree as follows:
 

1.
Interpretation and Definitions
 

1.1.
The preamble and appendices annexed to this First Amendment constitute an
integral part hereof and shall be read jointly with its terms and conditions.
 

1.2.
In this Amendment, unless otherwise required or indicated by the context, the
singular shall include the plural and vice-versa, the masculine gender shall
include the female gender, and the use of the word "or" shall mean "and/or".
 

1.3.
The headings of the sections in this Amendment are for the sake of convenience
only and shall not serve in the interpretation of the Agreement.
 
 
1

 
 

1.4.
In this Amendment, capitalized terms shall have the meanings set forth in the
License Agreement, unless provided otherwise herein.
 

2.
The Parties acknowledge that the U.S. and Canadian patents that are part of the
B/3 Patents have been fully assigned to YISSUM as of March 26, 2017 (the
"Assignment Date") and shall be included in the Licensed Technology, and further
acknowledge that by reason of such assignment, pursuant to section 11.3 of the
License Agreement, EDESA is responsible for one hundred percent (100%) of all
costs associated with the Patent Management of these patents as of the
Assignment Date.
 

3.
The following US patent, which was always owned solely by Yissum but was
licensed to Celsus, shall be added to Appendix B/1 of the License Agreement:
 

US Patent No. 8,383,787: Use of Lipid Conjugates In the Treatment of Disease
(Yissum Ref: 2510-90).
 

4.
The Parties have agreed to update the version of Appendix B annexed to the
License Agreement by replacing it in its entirety by the new Appendix B attached
to this First Amendment.
 

5.
This First Amendment shall be read together with the License Agreement and shall
represent the complete current understanding between the Parties hereto with
respect to the subject matter hereof.
 

6.
Unless otherwise specifically stated in this First Amendment, all of the terms
and conditions set forth in the Agreement remain in full force and effect. In
any event of a conflict between and conditions contained in this First Amendment
and the License Agreement, the terms contained in this First Amendment shall
govern.
 
7.
This First Amendment may be executed in counterparts and executed signature
pages may be sent by fax and e-mail via PDF, all of which taken together shall
be deemed to constitute one and the same instrument.
 

[Signature on the next page]
 
 
2

 
 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their duly authorized representatives as of the Effective Date.
 

YISSUM
 
EDESA BIOTECH INC.
 
 
 
 
 
 
 
By:
/s/ Shoshi Keynan
 
By:
/s/ Pardeep Nijhawan
 
 
 
 
 
 
 
Name:
Shoshi Keynan, Ph.D.
 
Name:
Pardeep Nijhawan
 
 
 
 
 
 
 
Title:
VP Licensing, Pharmaceuticals
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 

 
Prof. Yedgar Acknowledgment
 
/s/ Saul Yedgar
 
 
3

 

 
Appendix B
 
(Patents)
 

(1)
Licensed Composition of Matter Patents:
 
 
Patent/Application
Title
Yissum ref
us 8,865,878
Use of Lipid Conjugates In the Treatment of Disease
2510-51
CA 2,558,416
Use of Lipid Conjugates In the Treatment of Disease
2510-18
EP 1758595
Use of Lipid Conjugates In the Treatment of Disease
2510-19
us 8,383,787:
Use of Lipid Conjugates In the Treatment of Disease
2510-60
us 2014-0199241
us 14/115,869
Liposomes comprising polymer- Conjugated lipids and uses
4097-08
CA 2834918
Liposomes comprising polymer- Conjugated lipids and
uses
4097-06
us 2015-0119567
us 14/525111
Lipid-polymer conjugates, their preparation and uses
thereof
3860-09
CA 2761590
Lipid-polymer conjugates, their preparation and uses
thereof
3860-08

 

(2)
Method of Use or Other patents.
 
Patent/Application
Title
Yissum ref.
us 7,772,196
Use of Lipid Conjugates In the Treatment of Disease
2510-14
us 8,901,103
Use of Lipid Conjugates In the Treatment of Disease
2510-44
AU 2011201154
Use of Lipid Conjugates In the Treatment of Disease
2507-AU

 
 
 


 
4

 
 

(3)
Patents still need to be assigned to Yissum and included in the Licensed
Technology.
 
Patent/Application
Title
Yissum ref.
EP 2706988
Liposomes comprising polymer-Conjugated lipids and
uses
4097-04
EP 2429532
Lipid-polymer conjugates, their preparation and uses
thereof
3860-04

 
 
 
 
 
 
 
 
 
 
 
 
5
